Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


           Claims 1-5, 17-21 and 29-30 are rejected under 35 U.S.C. 102 (a) 2 as being anticipated by 3GPP TSG RAN WGI Meeting #95 R1-181220, Spokane, USA, November 12-16, 2018, “Huawei, HiSilicon On resource coordination and dynamic scheduling in IAB”, hereinafter ”Huawei”, in view of Zhang et al. (U.S. PG-Publication # 2021/0329660).


          Consider claims 1 and 17, Huawei et al. clearly disclose a method of wireless communication performed by a wireless node (p. 1, 1 Introduction, lines 19-22 (In this contribution, we discuss some further details of resource coordination and dynamical scheduling for IAB. A unified resource allocation mechanism is proposed which can support both semi-static and dynamic resource coordination between parent link and child link. Dynamic resource coordination is also discussed assuming either explicit or implicit control from the parent node), comprising: 
          
          wherein the information identifying the slot configuration pattern indicates one or more symbols, of a slot, configured to support full-duplex communication (p. 1, 2 Scheduling and resource allocation, lines 1-4; p. 4, lines 1-2 (If a Rel-15 UE is configured to monitor GC-PDCCH, i.e., DCI format 2-0, it should determine the slot format for each slot in a number of continuous slots); p. 4, lines 23-24 (The resources coordination and dynamic scheduling can be generalized to support SDM/FDM. For resource coordination. the direction of resources should be properly configured to support FDM/SDM); p. 4, lines 26-27 (For slot 4, the MT of the IAB node is downlink, the DU is uplink, and thus FDM/SDM RX is possible. For slot 5, the MT of the IAB node is uplink, the DU is downlink, and thus FDM/SDM TX is possible); p. 4, fig. 4), 
          communicating with the other wireless node in the one or more symbols configured to support full-duplex communication in accordance with the slot configuration pattern (p. 4, lines 26-27 (For slot 4, the MT of the IAB node is downlink, the DU is uplink, and thus FDM/SDM RX is possible. For slot 5, the MT of the IAB node is uplink, the DU is downlink, and thus FDM/SDM TX is possible); p. 4, fig. 4 (IAB node, child node)). 
          However, Huawei et al. do not specifically disclose the slot includes the one or more symbols configured to support full-duplex communication and one or more uplink-only or downlink-only symbols.
          In the same field of endeavor, Zhang et al. clearly show: 
          receiving, from a control node, information identifying a slot configuration pattern for a wireless communication link between the wireless node and another wireless node (par. 517 (the control information is transmitted only on unidirectional symbols, that is, downlink control information is transmitted only on downlink symbols, and uplink control information is transmitted only on uplink symbols; and the data may be transmitted on uplink symbols, downlink symbols or full-duplex symbols)); and 
          wherein the slot includes the one or more symbols configured to support full-duplex communication and one or more uplink-only or downlink-only symbols (fig. 16, par. 514 (Preferably, one time slot may be configured, so that first few symbols are downlink symbols, intermediate symbols 
are full-duplex symbols, and last few symbols are uplink 
symbols)); 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Huawei, and show the slot includes the one or more symbols configured to support full-duplex communication and one or more uplink-only or downlink-only symbols, as taught by Zhang, so that the reliability of data transmission can be improved. 



          Consider claims 29 and 30, they are being rejected for the same reasons as set forth in claim 1, except determining a slot configuration pattern for a wireless communication link between a wireless node and another wireless node (p. 2, 2.1 Semi-static resource configuration, lines 9-14 (it is clear that the time resources for the MT and the DU are configured by the CU or parent node separately. For the MT of an IAB node, the existing signaling scheme for Rel-15 UEs, e.g. slot format configuration, CORESET and search space configuration, PDSCH and PDSCH configurations etc., can be reused as a starting point. For the DU of an IAB node, the time resources configurations is essentially from CU to DU which is quite different from the configurations for a UE or MT)) 





          Consider claim 2, and as applied to claim 1 above, 
                          claim 18, and as applied to claim 17 above, 
Huawei et al. clearly disclose, wherein receiving the information identifying the slot configuration pattern includes receiving information explicitly indicating the one or more symbols configured to support full-duplex communication in one or more of 
radio resource control (RRC) signaling common to a cell associated with the control node (p. 4, lines 1-6 (If a Rel-15 UE is configured to monitor GC-PDCCH, i.e., DCI format 2-0, it should determine the slot format for each slot in a number of continuous slots. However, in IAB, if a time resource is not a candidate resource for MT, the GC-PDCCH does not need to indicate it, because the indication is useless and increases the overhead of the GC-PDCCH dramatically. Therefore, the GC-PDCCH only needs to indicate whether the candidate time resources for MT are released or not, where the candidate time resources are indicated by RRC signaling)), 
         RRC signaling dedicated to the wireless node, or 
          a slot format indicator carried in downlink control information.



          Consider claim 3, and as applied to claim 1 above, 
                          claim 19, and as applied to claim 17 above, 
Huawei et al. clearly disclose, wherein the information identifying the slot configuration pattern implicitly indicates the one or more symbols configured to support full-duplex communication based at least in part on the received information relabeling a downlink symbol as an uplink symbol or a flexible symbol (p. 4, lines 23-27 (The resources coordination and dynamic scheduling can be generalized to support SDM/FDM. For resource coordination, the direction of resources should be properly configured to support FDM/SDM. As shown in Figure 4, for slot 2, both the MT and DU are downlink, and thus the FDM/SDM is not allowed. For slot 4, the MT of the LAB node is downlink, the DU is uplink, and thus FDM/SDM RX is possible. For slot 5, the MT of the IAB node is uplink, the DU is downlink, and thus FDM/SDM TX is possible), p. 4, fig. 4).



          Consider claim 4, and as applied to claim 1 above, 
                          claim 20, and as applied to claim 17 above, 
Huawei et al. clearly disclose, wherein the one or more symbols configured to support full-duplex communication are implicitly indicated based at least in part on the received information relabeling an uplink symbol as a downlink symbol or a flexible symbol (p. 3, 2.2 Dynamical resource coordination, lines 1-8 (Based on the semi-static resource configuration proposed above, the parent node can indicate the usage of the candidate BH resources dynamically. The following two options can be considered assuming explicit
or implicit control from the parent node as shown in Figure 2:
- Explicit control (Option 1): Introduce an additional L1 signaling (e.g. GC-PDCCH) from parent node to MT, to dynamically indicate the usage of the configured candidate resources for MT. To be specific, the L1 signaling will indicate the MT that the configured candidate resources are released or not. For
the released time resources, the DU can use them for its child link, and the unreleased backhaul slots will be used for the MT’s parent backhaul link.)).



          Consider claim 5, and as applied to claim 1 above, 
                          claim 21, and as applied to claim 17 above, 
Huawei et al. clearly disclose, wherein communicating with the other wireless node in the one or more symbols configured to support full-duplex communication comprises  
          simultaneously transmitting to the other wireless node and receiving from the other wireless node in the one or more symbols configured to support full-duplex communication (p. 1, 2 Scheduling and resource allocation, lines 1-9 (In RANI #94, it was agreed that an IAB node can be configured with IAB-node specific resources in time in order to support TDM between its parent backhaul link, child backhaul link and access link. In addition, it was clarified that SDM/FDM Tx (Rx) means simultaneous transmission (reception) at the parent link and child link, 1.e. the resources allocated for the parent link and child link can be overlapped in time.
From signaling point of view, it is preferred that a unified mechanism can be adopted in order to support TDM/FDM/SDM. For instance, the resources allocated to the different links can either be orthogonal or overlapped in time. Then it depends on the IAB node capability (out-of-band or in-band, half duplex or full duplex, single-panel or multi-panel, etc.) and deployment scenarios (level of cross link interference) which schemes will be used in practice)).



         Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WGI Meeting #95 R1-181220, Spokane, USA, November 12-16, 2018, “Huawei, HiSilicon On resource coordination and dynamic scheduling in IAB”, hereinafter ”Huawei”, in view of Zhang et al. (U.S. PG-Publication # 2021/0329660), and Bai et al. (U.S. PG-Publication # 2021/0006369), and in view of Wong et al. (U.S. PG-Publication # 2020/0275418). 



          Consider claim 14, and as applied to claim 13 above, Huawei et al. clearly disclose the method as described.
          However, Huawei et al. do not specifically disclose prioritizing one of the uplink communication or the downlink communication that matches the symbol type. 
          In the same field of endeavor, Wong et al. clearly show:                   
          wherein selectively performing the full-duplex operation comprises prioritizing one of the uplink communication or the downlink communication that matches the symbol type (fig. 6, par. 54 (a more dynamic configuration method can overwrite a less dynamic configuration….  the least dynamic configuration is the RRC configuration and the most dynamic configuration is the UE specific DCI. The SFI is more dynamic than that of the RRC configuration and less dynamic than that of the UE specific DCI. In these embodiments, only conflicts between the RRC configuration and the SFI can be treated as flexible symbols. That is, any conflicting configuration between RRC and SFI would turn that symbol into an “Unknown” configuration, which can be overwritten by the UE specific DCI. An example is shown in FIG. 6, with symbols 4, 5, 6, 7 & 11 having conflicting configuration between RRC and SFI)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Huawei, and show prioritizing one of the uplink communication or the downlink communication that matches the symbol type, as taught by Wong, so that the reliability of data transmission can be improved. 




          Consider claim 15, and as applied to claim 13 above, Huawei et al. clearly disclose the method as described.
          However, Huawei et al. do not specifically disclose prioritizing one of the uplink communication or the downlink communication that is dynamically scheduled. 
          In the same field of endeavor, Wong et al. clearly show:                   
          wherein selectively performing the full-duplex operation comprises prioritizing one of the uplink communication or the downlink communication that is dynamically scheduled (fig. 6, par. 54 (a more dynamic configuration method can overwrite a less dynamic configuration….  the least dynamic configuration is the RRC configuration and the most dynamic configuration is the UE specific DCI. The SFI is more dynamic than that of the RRC configuration and less dynamic than that of the UE specific DCI. In these embodiments, only conflicts between the RRC configuration and the SFI can be treated as flexible symbols. That is, any conflicting configuration between RRC and SFI would turn that symbol into an “Unknown” configuration, which can be overwritten by the UE specific DCI. An example is shown in FIG. 6, with symbols 4, 5, 6, 7 & 11 having conflicting configuration between RRC and SFI)).).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Huawei, and show prioritizing one of the uplink communication or the downlink communication that is dynamically scheduled, as taught by Wong, so that the reliability of data transmission can be improved. 







         Claims 10, 12 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WGI Meeting #95 R1-181220, Spokane, USA, November 12-16, 2018, “Huawei, HiSilicon On resource coordination and dynamic scheduling in IAB”, hereinafter ”Huawei”, in view of Zhang et al. (U.S. PG-Publication # 2021/0329660), and  in view of Wong et al. (U.S. PG-Publication # 2020/0275418).


          Consider claim 10, and as applied to claim 1 above,
                         claim 25, and as applied to claim 17 above,
 Huawei et al. clearly disclose the method as described.
          However, Huawei et al. do not specifically disclose a symbol is scheduled in a direction that conflicts with a symbol type 
          In the same field of endeavor, Wong et al. clearly show:                 
          wherein communicating with the other wireless node in accordance with the slot configuration pattern comprises: 
          determining that a scheduled communication in a symbol is scheduled in a direction that conflicts with a symbol type, wherein the scheduled communication includes an uplink communication scheduled in a symbol having a downlink symbol type or a downlink communication scheduled in a symbol having an uplink symbol type (fig. 6, par. 54 (a more dynamic configuration method can overwrite a less dynamic configuration….  the least dynamic configuration is the RRC configuration and the most dynamic configuration is the UE specific DCI. The SFI is more dynamic than that of the RRC configuration and less dynamic than that of the UE specific DCI. In these embodiments, only conflicts between the RRC configuration and the SFI can be treated as flexible symbols. That is, any conflicting configuration between RRC and SFI would turn that symbol into an “Unknown” configuration, which can be overwritten by the UE specific DCI. An example is shown in FIG. 6, with symbols 4, 5, 6, 7 & 11 having conflicting configuration between RRC and SFI)))
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Huawei, and show a symbol is scheduled in a direction that conflicts with a symbol type, as taught by Wong, so that the reliability of data transmission can be improved. 



          Consider claim 12, and as applied to claim 10 above,
                         claim 26, and as applied to claim 25 above,
 Huawei et al. clearly disclose the method as described.
          However, Huawei et al. do not specifically disclose changing a label for the symbol from a flexible symbol type to the downlink symbol type or the uplink symbol type. 
          In the same field of endeavor, Wong et al. clearly show:                 
          wherein the information identifying the slot configuration pattern includes a slot format indicator that changes a label for the symbol from a flexible symbol type to the downlink symbol type or the uplink symbol type (fig. 6, par. 54 (a more dynamic configuration method can overwrite a less dynamic configuration….  the least dynamic configuration is the RRC configuration and the most dynamic configuration is the UE specific DCI. The SFI is more dynamic than that of the RRC configuration and less dynamic than that of the UE specific DCI. In these embodiments, only conflicts between the RRC configuration and the SFI can be treated as flexible symbols. That is, any conflicting configuration between RRC and SFI would turn that symbol into an “Unknown” configuration, which can be overwritten by the UE specific DCI. An example is shown in FIG. 6, with symbols 4, 5, 6, 7 & 11 having conflicting configuration between RRC and SFI))).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Huawei, and show changing a label for the symbol from a flexible symbol type to the downlink symbol type or the uplink symbol type, as taught by Wong, so that the reliability of data transmission can be improved. 




         Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WGI Meeting #95 R1-181220, Spokane, USA, November 12-16, 2018, “Huawei, HiSilicon  On resource coordination and dynamic scheduling in IAB”, hereinafter ”Huawei”, in view of Zhang et al. (U.S. PG-Publication # 2021/0329660), and Wong et al. (U.S. PG-Publication # 2020/0275418), and in view of Harada et al. (U.S. PG-Publication # 2022/0060247),


          Consider claim 11, and as applied to claim 10 above, Huawei et al. clearly disclose the method as described.
          However, Huawei et al. do not specifically disclose receiving an uplink signal to indicate whether the half-duplex operation is performed.
          In the same field of endeavor, Harada et al. clearly show:                   
          receiving, from the other wireless node, an uplink signal to indicate whether the half-duplex operation is performed for the scheduled communication (par. 54 (specifications of a mechanism for sharing time resources between IAB nodes 10 and between backhaul and access links under the assumption that IAB nodes 10 perform time division multiplexing (TDM) operation subject to a half-duplex constraint)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Huawei, and show receiving, from the other wireless node, an uplink signal to indicate whether the half-duplex operation is performed, as taught by Bai, so that the reliability of data transmission can be improved. 



         Claims 13, 16 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WGI Meeting #95 R1-181220, Spokane, USA, November 12-16, 2018, “Huawei, HiSilicon  On resource coordination and dynamic scheduling in IAB”, hereinafter ”Huawei”, in view of Zhang et al. (U.S. PG-Publication # 2021/0329660), and Wong et al. (U.S. PG-Publication # 2020/0275418), and in view of Zhang et al. (U.S. PG-Publication # 2020/0404646).


          Consider claim 13, and as applied to claim 1 above,
                          claim 27, and as applied to claim 17 above, 
Huawei et al. clearly disclose the method as described an uplink communication and a downlink communication are scheduled in a symbol having an uplink-only or a downlink-only symbol type
          However, Huawei et al. do not specifically disclose an uplink communication and a downlink communication are scheduled in a symbol having an uplink-only or a downlink-only symbol type.
          In the same field of endeavor, Wong et al. clearly show: 
          determining that an uplink communication and a downlink communication are scheduled in a symbol having an uplink-only or a downlink-only symbol type (fig. 4, par. 18 (FIG. 4 illustrates an example of a conflict between multiple methods used to configure a New Radio slot); 
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Huawei, and show an uplink communication and a downlink communication are scheduled in a symbol having an uplink-only or a downlink-only symbol type, as taught by Wong, so that the reliability of data transmission can be improved. 
          However, Huawei et al. do not specifically disclose performing a full-duplex operation.
          In the same field of endeavor, Zhang et al. clearly show:
          determining whether the uplink communication and the downlink communication satisfy a condition (par. 71 (resolving an existing problem that an SFI of a paired terminal cannot be learned of)); and 
          selectively performing a full-duplex operation in the symbol having the uplink-only or the downlink-only symbol type based at least in part on the uplink communication and the downlink communication satisfying the condition (fig. 4, par. 71 (a terminal may obtain, based on indication information that is used to indicate a location of an SFI of the terminal (or a group in which the terminal is) in DCI and a location of an SFI of a paired terminal (or a group in which the paired terminal is) in the DCI… determine, based on the obtained SFIs, to perform full-duplex communication, and perform a corresponding communication operation. In this way, the terminal can learn of not only the SFI of the terminal but also the SFI of the paired terminal that performs a full-duplex operation with the terminal, and determine, based on the obtained SFIs, to perform the full-duplex operation, thereby resolving an existing problem that an SFI of a paired terminal cannot be learned of)).                  
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Huawei, and show an uplink communication and a downlink communication are scheduled in a symbol having an uplink-only or a downlink-only symbol type, as taught by Wong, and show performing a full-duplex operation, as taught by Zhang, so that the reliability of data transmission can be improved. 



          Consider claim 16, and as applied to claim 13 above, 
                          claim 28, and as applied to claim 27 above,
Huawei et al. clearly disclose the method as described.
          However, Huawei et al. do not specifically disclose changing a label for the symbol from a flexible symbol type to the downlink symbol type or the uplink symbol type. 
          In the same field of endeavor, Wong et al. clearly show:                   
          wherein the information identifying the slot configuration pattern includes a slot format indicator that changes a label for the symbol from a flexible symbol type to the downlink symbol type or the uplink symbol type (fig. 6, par. 54 (a more dynamic configuration method can overwrite a less dynamic configuration….  the least dynamic configuration is the RRC configuration and the most dynamic configuration is the UE specific DCI. The SFI is more dynamic than that of the RRC configuration and less dynamic than that of the UE specific DCI. In these embodiments, only conflicts between the RRC configuration and the SFI can be treated as flexible symbols. That is, any conflicting configuration between RRC and SFI would turn that symbol into an “Unknown” configuration, which can be overwritten by the UE specific DCI. An example is shown in FIG. 6, with symbols 4, 5, 6, 7 & 11 having conflicting configuration between RRC and SFI))).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a method of wireless communication, as taught by Huawei, and show changing a label for the symbol from a flexible symbol type to the downlink symbol type or the uplink symbol type, as taught by Wong, so that the reliability of data transmission can be improved. 



                                             Allowable Subject Matter

 	Claims 6-9 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



                                       Response to Amendment


            Applicant's arguments filed on 6/29/2022, with respect to claim 1, on pages 12-18 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that Huawei does not teach or suggest “wherein the slot includes the one or more symbols configured to support full-duplex communication and one or more uplink-only or downlink-only symbols”. The Examiner has modified the response with a new reference which provides “wherein the slot includes the one or more symbols configured to support full-duplex communication and one or more uplink-only or downlink-only symbols”. See the above rejections of claim 1, for the relevant interpretation and citations found in Zhang, disclosing the new limitation.




Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
August 30, 2022